Title: To Thomas Jefferson from David Humphreys, 23 January 1793
From: Humphreys, David
To: Jefferson, Thomas



Sir
Lisbon Janry 23d. 1793.

My last public letter to you was dated Janry. 7th. and acknowledged the receipt of yours of Novr. 6th. Since that time, I have received your previous Dispatch in date July 12th, by way of Madeira. By these it appears that all my letters, except No. 52. had come to hand. Should that have finally miscarried, I will send a copy that the series may be complete.
The Papers transmitted herewith relate to our Captives at Algiers. No. 1. is the letter from Captn. Obrian, which I omitted by mistake to enclose in my last. No. 2. is the extract of a letter of Novr. 2nd. 1792 from him to Messrs. John Bulkeley & Son. No. 3. is my answer to Captn. Obrian. And No. 4. my last letter to Mr. Carmichael. From these, and former communications an adequate idea may be formed of the state of the subject. And I hope by this ulterior arrangement the Captives cannot fail to receive all the relief of which, in their situation, they are susceptable; and that my proceedings will meet the approbation of Government.
Mr. Barclay, Consul for Morocco, who arrived here from Cadiz on tuesday last, died on Saturday. His sudden death is supposed to have been occasioned by an inflamation of the lungs. After having received Dispatches from Mr. Pinkney, by a special Messenger, he informed you from Cadiz of the necessity he found himself under of coming here to obtain the Money he had occasion for, and that he could probably effect it without informing any Person but myself of the business. Two days before his death, we went to the Exchange together, and entered into arrangements for drawing the Money. He complained of a slight fever, costiveness and raging thirst for water, for some time. That night he took Medicine. On friday he mostly kept his bed; I conversed with him, however, a good deal on business; and when I left him he told me he hoped to be well in two or three days. Next morning I was sent for early, and finding his life despaired of by the Physicians, I immediately took possession of all the Papers contained in the Dispatches from Mr. Pinkney to him. And I am fully certain, no Person in Europe (except Mr. Pinkney and myself) is acquainted with their contents. I have written to Mr. Pinkney, that I shall await your or his orders for their disposal; of which I take the earliest occasion to advise you.
Happily we had not proceeded so far in the Money transaction, but that I have been able to break it off without incurring loss. For had the business proceeded there must have been some loss in the Exchange.
From the time Mr. Barclay was apprehended to be in danger, he was never able to pronounce more than a word or two at a time; or to give the least information respecting the public affairs or his own. After his death, upon searching (with the assistance of Mr. Harrison Consular Agent for the U.S.) the Papers which he brought here, I have not been able to find any Invoice, Receipt, Memorandum or Document, relative to the Property of the U.S. which was destined for the Morocco negociation; nor any Key except one which appears to belong to a small Portfeuille. I am confident the Presents &c. are at Gibralter, but I do not know in whose possession they are. To ascertain this, and prevent their being lost or embezzled, I propose making use of the earliest possible opportunity to go myself to Gibralter. In taking this step without waiting for orders, I hope my zeal may not be imputed to me as a fault: since it must be known, I could not have any motive, but a desire to serve the public interest even beyond the line of my immediate duty, in encountring the inconvenience and expence of the voyage, at this very inclement Season. With Sentiments of sincere respect & esteem I have the honour to be Sir, Your most obedt. & most hble Servt

D. Humphreys

